DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests the following:
GAS SENSOR WITH ANGLED SEALING ELEMENT

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. US PG-PUB 2005/0241368 A1 (hereafter Yamauchi) in view of Masuda et al. US PG-PUB 2012/0031171 A1 (hereafter Masuda).
As to claim 1: Yamauchi discloses a gas sensor (1a; fig. 10 and see ¶ 88), comprising:
a sensor element (41; fig. 10 and see ¶ 88);
a tubular body (42; fig. 10 and see ¶ 88) including a through hole which is formed along an axial direction and through which the sensor element is inserted (fig. 10 and see ¶ 89 which notes that the sensor element 41 is inserted through the tubular body thereof); and
a sealing material (3; see ¶ 89) placed inside the through hole and between an inner peripheral surface of the through hole and the sensor element (fig. 10 - the sealing material 3 is placed inside the through hole and between an inner peripheral surface of the through hole of the tubular body 42 and the sensor element 41 as depicted),
the sealing material (3) covering a part of a surface of the sensor element and including an end surface, wherein, when the sensor element is viewed in cross section from a second direction that is perpendicular to a first direction corresponding to a longitudinal direction of the sensor element, the end surface forms a first inclination angle of not less than 10° and not more than 80° with respect to the surface (the sealing material 3 covers a part of a surface of the sensor element 41 as depicted in fig. 10 and includes an end surface wherein, when the sensor element is viewed in cross section from a second direction that is perpendicular to a first direction corresponding to the longitudinal direction of the sensor element 41, the end surface forms a first inclination angle of not less than 10° and not more than 80° with respect to the surface as depicted in fig. 9 and disclosed in ¶ 84; the angle “C” depicted in fig. 9 is formed to be not less than 10° and not more than 80° with respect to the part of the sensor element that is covered by the sealing material as noted in the table 2 on page 11 in examples of sample numbers 26, 27, 29-36, and 42-50).
Yamauchi does not explicitly teach that tubular body is made of metal.
Masuda teaches that tubular bodies of gas sensors may be made of metal (see ¶ 98 regarding the metal tube 95)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi such that the tubular body 42 thereof is made of metal because metal may be advantageous when rigidity is required (i.e. metal as opposed to a polymer) as well as being resistant to changes due to thermal expansion if an appropriate metal type is chosen such as suggested in Yamauchi ¶ 98.

As to claim 2: Yamauchi as modified by Masuda teaches the gas sensor according to claim 1, wherein the first inclination angle (“C” as disclosed in Yamauchi ¶ 84) is not more than 70° (see table 2 of Yamauchi on page 11 regarding the samples 26, 27, 29-36, and 42-50, none which has a first inclination angle more than 70°).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. US PG-PUB 2005/0241368 A1 (hereafter Yamauchi) in view of Masuda et al. US PG-PUB 2012/0031171 A1 (hereafter Masuda) as applied to claim 7 above, and further in view of Geier et al. US PG-PUB 2006/0162422 A1 (hereafter Geier).
As to claim 7: Yamauchi as modified by Masuda teaches all of the limitations of the claimed invention as described above regarding claim 1, including a through hole (fig. 10 of Yamauchi and see ¶ 89 which notes that the sensor element 41 is inserted through the tubular body thereof) and a sealing material (3 of Yamauchi; see ¶ 89), but does not explicitly teach:
wherein a ceramic member is disposed in the through hole,
the ceramic member includes a recess, and
the sealing material is placed in the recess.
Geier teaches a gas sensor (fig. 7) wherein a ceramic member is disposed in a through hole (331; see ¶ 40),
the ceramic member including a recess (see ¶ 40 regarding the disclosed recess), and
the sealing material is placed in the recess (see ¶ 40 regarding sealing material 331 in the recess).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Yamauchi as modified by Masuda such that there is a ceramic member disposed in the through hole, the ceramic member including a recess, and the sealing material placed in the recess because such a construction is an art recognized means of allowing a gas sensor element to be more easily introduced into a recess as suggested in ¶ 40 of Geier. This design also prevents glass forming component from improperly flowing as also noted in Geier ¶ 40.

Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3: The prior art of record does not disclose or render obvious to the skilled artisan a first inclination angle being a gradient of an end surface with respect to the surface at a reference height corresponding to a quarter of a thickness of the sealing material from the surface, when considered in combination with the other limitations recited in the instant claim and parent claim 1.
In particular, the end surface (a portion of the sealing material) of Yamauchi is considered to have a first inclination angle such as indicated in page 11 with regard to the angle “C” as best depicted in fig. 9, but does not disclose or suggested this angle being a gradient of the end surface of the sealing material with respect to the surface of the sensor element at a reference height corresponding to a quarter of a thickness of the sealing material from the surface and therefore is objected to as noted above.
As to claims 4-6: Each of said claims depend ultimately on claim 3 and accordingly each would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 8: The prior art of record does not disclose or render obvious to the skilled artisan a ceramic member with greater toughness than a sealing material and (emphasis added) the tubular body made of metal has greater toughness than the ceramic member, when considered in combination with the other limitations recited in the instant claim and parent claims 1 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856